               IN   THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


KARINE L. MAIER, as surviving
spouse of James R. Maier and as
Executrix of the Estate of James
R. Maier,

      Plaintiff,

V.                                            CASE NO. CV409-172


GREEN EYES USA, INC.; FAUSTINO
JIMENEZ, CANAL INSURANCE
COMPANY; SHELLY, MIDDLEBROOKS &
O'LEARY, INC.; AEQUICAP
INSURANCE COMPANY; K.V. CARRIER                         U. S. DISTRICT COURT
SERVICES, INC.; JAKE KANONITZ;                          Southern District ot Ga.
KANNON & KANNON INSURANCE, INC.;                            Filed in Office
DOT SERVICES CORP.; AEQUICAP                                                  M
PROGRAM ADMINISTRATORS, INC.;                                 l^-5hM2Cj9_
WESTFIELD INSURANCE COMPANY,
                                                             Deputy CierK
      Defendants.




                                  ORDER


      Before the Court is Plaintiff's Motion to Seal. (Doc. 345.)

In her request, Plaintiff requests that the Court seal certain

documents that      contain    personal information     obtained during              a

background check of Defendant Faustino Jimenez. (Id.) Although

motions   to   seal   are   generally    disfavored, "[t]he         common         law

right of access may be overcome by a showing of good cause,

which requires balancing the asserted right of access against

the   other     party's       interest   in   keeping      the      information

confidential." Romero v. Drummond Co■ ,        480 F.3d 1234,         1245     (11th
